    8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 1 of 22 - Page ID # 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

__________________________________________
THE UNITED STATES OF AMERICA,              )
                                           )
            and                            )
                                           )
THE STATE OF NEBRASKA,                     )
                                           )
                  Plaintiffs,              )                  Civil Action No. 8:20-cv-269
                                           )
            v.                             )
                                           )
HENNINGSEN FOODS, INC.,                    )
                                           )
                  Defendant.               )
__________________________________________)

                                          COMPLAINT

       The United States of America, by the authority of the Attorney General of the United

States and through the undersigned attorneys, acting at the request of the Administrator of the

United States Environmental Protection Agency (“EPA”), and the Attorney General of Nebraska,

acting at the request of the Nebraska Department of Environment and Energy (“NDEE”), file this

Complaint and allege as follows:

                                   NATURE OF THE ACTION

       1.      This is a civil action against Defendant Henningsen Foods, Inc. (“HFI”) under

Sections 309(b) and (d) of the Federal Water Pollution Control Act (commonly referred to as the

“Clean Water Act” and hereinafter referred to as the “CWA”), 33 U.S.C. § 1319(b), (d).

Plaintiffs seek civil penalties and injunctive relief against Defendant for violating Section 307 of

the CWA, 33 U.S.C. § 1317, and the Nebraska Environmental Protection Act, Neb. Rev. Stat.

§ 81-1501 to 81-1532, by causing or contributing to David City’s violations of its National

Pollution Discharge Elimination System (“NPDES”) permit, violating the National Pretreatment

                                                 1
    8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 2 of 22 - Page ID # 2



Standards at 40 C.F.R. Part 403, and violating the requirements of Defendant’s Nebraska

Pretreatment Program (“NPP”) permit.

       2.      Defendant owns and operates an egg-processing plant located at 325 Third Street,

David City, Nebraska (the “Facility”). The violations alleged in the complaint occur when

Defendant’s Facility discharges wastewater into the David City publicly owned treatment works

(“POTW”).

                                JURISDICTION AND VENUE

       3.      This Court has subject-matter jurisdiction over this action under 33 U.S.C.

§ 1319(b) and 28 U.S.C. §§ 1331, 1345, and 1355.

       4.      Venue is proper in the District of Nebraska under 33 U.S.C. § 1319(b) and 28

U.S.C. §§ 1391(b) and 1395(a) because it is the judicial district in which the alleged violations

occurred and where HFI conducts business.

       5.      Authority to bring this action is vested in the United States Department of Justice

under 33 U.S.C. §§ 1319(b) and 1366 and 28 U.S.C. §§ 516 and 519.

       6.      The United States provided notice of the commencement of this action to the

State of Nebraska under 33 U.S.C. § 1319(b).

       7.      The State of Nebraska has the authority to bring this action at the request of

NDEE under the Nebraska Environmental Protection Act, Neb. Rev. Stat § 81-1501 to 81-1532.

                                            PARTIES

       8.      Plaintiff the United States of America is acting at the request of the EPA

Administrator. Plaintiff the State of Nebraska is acting at the request of NDEE. The Nebraska

Environmental Protection Act gives NDEE the power and duty to act as the state water pollution

control agency for all purposes of the CWA. Neb. Rev. Stat. § 81-1504(4). Before July 1, 2019,



                                                 2
    8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 3 of 22 - Page ID # 3



NDEE was named the Nebraska Department of Environmental Quality (“NDEQ”). Under 2019

Neb. Laws LB 302, NDEQ was renamed NDEE effective July 1, 2019.

       9.      Defendant HFI is a New York corporation formed in 1962 with a principal office

address at 14334 Industrial Road, Omaha, Nebraska, 68144.

       10.     HFI is a “person” as defined by 33 U.S.C. § 1362(5) and Neb. Rev. Stat. § 81-

1502(10).

                   STATUTORY AND REGULATORY BACKGROUND

       11.     The objective of the CWA is to “restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a).

       12.     The CWA prohibits the owner or operator of any source that introduces pollutants

into a POTW from operating that source in violation of any effluent standard or prohibition or

pretreatment standard promulgated under Section 307 of the Act. 33 U.S.C § 1317(b) & (d).

       13.      “Pollutants” include “chemical wastes, biological materials, . . . and industrial . . .

waste discharged into water.” 33 U.S.C. § 1362(6).

       14.     “Water pollution” is “the manmade or man-induced alteration of the chemical,

physical, biological, or radiological integrity of water.” Neb. Rev. Stat. § 81-1502(20).

       15.     Section 307 of the CWA establishes a statutory scheme for sources of pollutants

that do not directly discharge to navigable waters, but, rather, introduce pollutants into POTWs,

which in turn may discharge pollutants to navigable waters. 33 U.S.C. § 1317.

       16.     Section 502(7) of the CWA defines “navigable waters” as “the waters of the

United States.” 33 U.S.C. § 1362(7). In turn, "waters of the United States" has been defined to

include, inter alia, all waters which are currently used, were used in the past, or may be

susceptible to use in interstate or foreign commerce; and tributaries to such waters. 40 C.F.R. §



                                                  3
    8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 4 of 22 - Page ID # 4



122.2 (1993) and 85 Fed. Reg. 22250, 22338 (The Navigable Waters Protection Rule: Definition

of “Waters of the United States,” April 21, 2020).

       17.     The Nebraska Environmental Protection Action defines “waters of the state” as

“all waters within the jurisdiction of this state, including all streams, lakes, ponds, impounding

reservoirs, marshes, wetlands, watercourses, waterways, wells, springs, irrigation systems,

drainage systems, and all other bodies or accumulations of water, surface or underground, natural

or artificial, public or private, situated wholly or partly within or bordering upon the state.” Neb.

Rev. Stat. § 81-1502(21).

       18.     Section 307(b) of the CWA directs EPA, among other things, to promulgate

pretreatment standards “to prevent the discharge of any pollutant through treatment works . . .

which are publicly owned, which pollutant interferes with, passes through, or otherwise is

incompatible with such works.” 33 U.S.C. § 1317(b).

       19.     Under Section 307(b) of the CWA, 33 U.S.C. § 1317(b), EPA promulgated

National Pretreatment Standards, codified at 40 C.F.R. Part 403. Neb. Admin. Code Tit. 119,

Ch. 26 § 010 adopts and incorporates by reference the requirements of 40 C.F.R Part 403.

       20.     “National Pretreatment Standard,” “Pretreatment Standard,” and “Standard” mean

“any regulation containing pollutant discharge limits promulgated by the EPA in accordance

with section 307(b) and (c) of the Act, which applies to Industrial Users.” 40 C.F.R. § 403.3(l);

Neb. Admin. Code Tit. 119, Ch. 1 § 072.

       21.      “Pretreatment” means “the reduction of the amount of pollutants, the elimination

of pollutants, or the alteration of the nature of pollutant properties in wastewater prior to or in

lieu of discharging or otherwise introducing such pollutants into a POTW. The reduction or




                                                  4
    8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 5 of 22 - Page ID # 5



alteration may be obtained by physical, chemical or biological processes, process changes or by

other means . . . .” 40 C.F.R. § 403.3(s); Neb. Admin. Code Tit. 119, Ch. 1 § 089.

       22.     The National Pretreatment Standards establish general and specific prohibitions

that “apply to each User introducing pollutants into a POTW whether or not the User is subject

to other National Pretreatment Standards or any national, State, or local Pretreatment

Requirements.” 40 C.F.R. § 403.5(a)-(b).

       23.     Neb. Admin. Code Tit. 119, Ch. 26 § 003 likewise establishes general and

specific State prohibitions that “apply to each user introducing pollutants into a POTW whether

or not the user is subject to other national pretreatment standards.”

       24.     “User” and “Industrial User” mean “a source of Indirect Discharge.” 40 C.F.R.

§ 403.3(j); Neb. Admin. Code Tit. 119, Ch. 1 § 054.

       25.     “Indirect Discharge” and “Discharge” mean “the introduction of pollutants into a

POTW from any non-domestic source regulated under section 307(b), (c) or (d) of the Act.” 40

C.F.R. § 403.3(i).

       26.     “Indirect discharger” means “a non-domestic discharger introducing pollutants to

a publicly owned treatment works.” Neb. Admin. Code Tit. 119, Ch. 1 § 053.

       27.      “POTW” means “a treatment works as defined by section 212 of the [CWA],

which is owned by a State or a municipality . . . .” 40 C.F.R. § 403.3(q); Neb. Admin. Code Tit.

119, Ch. 1 § 093.

       28.     Section 212(2)(A) of the CWA, 33 U.S.C. § 1292(2)(A), defines “treatment

works,” to include “any devices and systems used in the storage, treatment, recycling, and

reclamation of municipal sewage or industrial wastes of a liquid nature.”




                                                 5
    8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 6 of 22 - Page ID # 6



       29.     Neb. Admin. Code Tit. 119, Ch. 1 § 094 defines “a “Publicly Owned Treatment

Works (POTW) Treatment Plant” as “that portion of the POTW which is designed to provide

treatment (including recycling and reclamation) of municipal sewage and industrial waste.”

       30.     Under the general prohibitions in the National Pretreatment Standards and Neb.

Admin. Code Tit. 119, Ch. 26 § 003, “a User may not introduce into a POTW any pollutant(s)

which cause Pass Through or Interference.” 40 C.F.R. § 403.5(a)(1); Neb. Admin. Code Tit.

119, Ch. 26 § 003.01.

       31.     “Pass Through” means “a Discharge which exits the POTW into waters of the

United States in quantities or concentrations which, alone or in conjunction with a discharge or

discharges from other sources, is a cause of a violation of any requirement of the POTW’s

NPDES permit (including an increase in the magnitude or duration of a violation).” 40 C.F.R.

§ 403.3(p); see also Neb. Admin. Code Tit. 119, Ch. 1 § 082 (defining “Pass Through” in the

same way with respect to “waters of the state”).

       32.      “Interference” means “a Discharge which, alone or in conjunction with a

discharge or discharges from other sources, both: (1) Inhibits or disrupts the POTW, its treatment

processes or operations, or its sludge processes, use or disposal; and (2) Therefore is a cause of a

violation of any requirement of the POTW’s NPDES permit (including an increase in the

magnitude or duration of a violation) . . . .” 40 C.F.R. § 403.3(k); Neb. Admin. Code Tit. 119,

Ch. 1 § 056.

       33.     Under the specific prohibitions in the National Pretreatment Standards and Neb.

Admin. Code Tit. 119, Ch. 26 § 003, a User shall not introduce into a POTW “[p]ollutants which

will cause corrosive structural damage to a POTW, but in no case Discharges with a pH lower




                                                   6
    8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 7 of 22 - Page ID # 7



than 5.0, unless the works is specifically designed to accommodate such Discharges.” 40 C.F.R.

§ 403.5(b)(2); Neb. Admin. Code Tit. 119, Ch. 26 § 003.02B.

       34.     Under the specific prohibitions in the National Pretreatment Standards and Neb.

Admin. Code Tit. 119, Ch. 26 § 003, a User also shall not introduce into a POTW “[a]ny

pollutant, including oxygen demanding pollutants (BOD, etc.) released in a Discharge at a flow

rate and/or pollutant concentration which will cause Interference with the POTW.” 40 C.F.R.

§ 403.5(b)(4); Neb. Admin. Code Tit. 119, Ch. 26 § 003.02D.

       35.     The National Pretreatment Standards, 40 C.F.R. § 403.12(f), and Neb. Admin.

Code Tit. 119, Ch. 26 § 004.06B, require Industrial Users to notify the POTW and NDEE

immediately of all “discharges that could cause problems to the POTW, including any slug

loadings,” as defined by § 403.5(b).

       36.     In addition to the general and specific prohibitions in the National Pretreatment

Standards at 40 C.F.R. § 403.5(a)-(b) and in Neb. Admin. Code Tit. 119, Ch. 26 § 003, Industrial

Users are subject to “local limits” established by a POTW, or by a state with an approved

Pretreatment Program, to ensure the POTW’s compliance with the terms of its NPDES permit.

See 40 C.F.R. §§ 403.5(c), 403.8(a), 403.10(e).

       37.     Upon receiving authorization and approval under Section 402(b) of the CWA, 33

U.S.C. § 1342(b), a state may establish its own Pretreatment Program and thereby assume

responsibility for implementing the POTW Pretreatment Program requirements set forth in 40

C.F.R. § 403.8(f). See 40 C.F.R. § 403.10(e).

       38.     In September 1984, EPA approved the State of Nebraska’s Pretreatment Program.

Modification to the National Pollutant Discharge Elimination System Memorandum of

Agreement Between the State of Nebraska and EPA, Region VII (Sept. 7, 1984).



                                                  7
    8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 8 of 22 - Page ID # 8



       39.     Section 307(d) of the CWA makes it unlawful to operate a source in violation of

any pretreatment standards promulgated under Section 307: “After the effective date of any

effluent standard or prohibition or pretreatment standard promulgated under this section, it shall

be unlawful for any owner or operator of any source to operate any source in violation of any

such effluent standard or prohibition or pretreatment standard.” 33 U.S.C. § 1317(d).

       40.     Local limits established by a POTW, or by a state with an approved Pretreatment

Program, are considered to be “Pretreatment Standards” for the purposes of Section 307(d) of the

CWA, 33 U.S.C. § 1317(d). 40 C.F.R. § 403.5(d).

       41.     The Nebraska Environmental Protection Act makes it unlawful for any person to

violate any water quality or effluent standards or limitations; any permit or license condition or

limitation; or any monitoring, reporting, or record-keeping requirements contained in, issued, or

entered into under the Act or the rules or regulations adopted and promulgated under the Act.

Neb. Rev. Stat. § 81-1508.02(1)(b).

       42.     The Nebraska Environmental Protection Act prohibits “any false statement,

representation or certification . . . in any document required to be filed” by the Act or the rules or

regulations adopted and promulgated under the Act. Neb. Rev. Stat. § 81-1508.02(1)(c).

       43.     The Nebraska Environmental Protection Act also makes it unlawful to “[i]ncrease

in volume or strength any waste in excess of permitted discharges specified under any existing

permit.” Neb. Rev. Stat. § 81-1506(2)(c).

       44.     In states authorized to implement their own Pretreatment Programs, EPA retains

authority, concurrent with the state, to enforce the state Pretreatment Program permits. 33

U.S.C. §§ 1319, 1342(i).




                                                  8
    8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 9 of 22 - Page ID # 9



       45.     EPA may commence a civil action for appropriate relief whenever it finds that a

source has discharged pollutants to a POTW in violation of applicable pretreatment standards.

33 U.S.C. § 1319(b).

       46.     Under Sections 309(b) and (d) of the CWA, any owner or operator of a source

who operates that source in violation of any effluent standard or prohibition or pretreatment

standard promulgated under Section 307 of the CWA, 33 U.S.C. § 1317, is liable for injunctive

relief and civil penalties, not to exceed $25,000 per day for each violation. 33 U.S.C. § 1319(b),

(d). Under 40 C.F.R. Part 19, Adjustment of Civil Monetary Penalties for Inflation, as amended,

the civil penalty amount was raised to a maximum of $37,500 per day for each violation

occurring between December 6, 2013 and November 2, 2015, and to a maximum of $55,800 per

day for each violation occurring after November 2, 2015, where penalties are assessed on or after

January 13, 2020.

       47.     Violations of the Nebraska Environmental Protection Act are subject to civil

penalties of $10,000 per violation, with each day of a continuing violation constituting a separate

violation. Neb. Rev. Stat. § 81-1508.02(2).

                                 GENERAL ALLEGATIONS

       48.     At all times relevant to this action, the David City POTW received and treated

wastewater from domestic and industrial sources, including Defendant’s Facility.

       49.     At all times relevant to this action, the David City POTW included a wastewater

treatment plant, which consisted of a sewage collection system, a two-cell sequencing batch

reactor, and a five-cell controlled discharge lagoon system, within the meaning of 40 C.F.R.

§ 403.3(r) and Neb. Admin. Code Tit. 119, Ch. 1 § 094.




                                                 9
  8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 10 of 22 - Page ID # 10



       50.     At all times relevant to this action, the David City POTW was a “POTW” within

the meaning of 40 C.F.R. § 403.3(q) and Neb. Admin. Code Tit. 119, Ch. 1 § 093, and a

“treatment works” within the meaning of Section 212 of the CWA, 33 U.S.C. § 1292(2)(A).

       51.     At all times relevant to this action, the David City POTW was not specifically

designed to accommodate discharges with a pH less than 5.0 standard units.

       52.     At all times relevant to this action, the David City POTW discharged wastewater

into Keysor Creek through an outfall at the POTW.

       53.     Keysor Creek is a tributary, within the meaning of the Act, to the North Fork Big

Blue River.

       54.     Keysor Creek has continuous flow at least nine months of the year, including

months in each season of the calendar year, that are not in direct response to precipitation, and is

therefore intermittent or perennial within the meaning of the Act.

       55.     Keysor Creek has a bed, bank, and ordinary high water mark.

       56.     The North Fork Big Blue River is a perennial stream with a bed, bank, and

ordinary high water mark that contributes continuous flow to the Big Blue River, and is a

tributary within the meaning of the Act.

       57.     The Big Blue River is used commercially and recreationally for boating, among

other uses, and is used in, or susceptible for use in, interstate commerce.

       58.     Keysor Creek, the North Fork of the Blue River, and the Big Blue River are each

waters of the United States within the meaning of the Act..

       59.     At all times relevant to this action, the wastewater that the David City POTW

discharged to Keysor Creek contained “pollutants,” as defined by Section 502(6) of the CWA, 33




                                                 10
  8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 11 of 22 - Page ID # 11



U.S.C. § 1362(6), including biochemical oxygen demand (“BOD”), total suspended solids

(“TSS”), and/or ammonia, among other pollutants.

       60.     At all times relevant to this action, the David City POTW “discharged pollutants”

through a “point source” to “navigable waters” as those terms are defined by Sections 502(12),

(14), and (7) of the CWA, 33 U.S.C. § 1362(12), (14), and (7), and discharged pollutants through

a “point source” to “waters of the state” as defined in Neb. Rev. Stat. § 81-1502(21)-(22).

       61.     On or about July 1, 2010, NDEE issued NPDES permit number NE0021199 to

the David City POTW, which authorizes the discharge of pollutants from an outfall at the David

City POTW to Keysor Creek, subject to the conditions and effluent limitations set forth in the

permit. NDEE administratively extended this permit in September 2015.

       62.     On or about April 1, 2016, NDEE issued a new NPDES permit to the David City

POTW with the same permit number. On or about October 24, 2017, NDEE modified David

City’s NPDES permit, which remains in effect.

       63.     At all times relevant to this action, the David City NPDES permit contained

discharge limits and monitoring requirements, including effluent limitations on BOD, TSS, and

ammonia, among other pollutants.

       64.     At all times relevant to this action, the David City NPDES permit required the

City to submit Discharge Monitoring Reports (“DMRs”) to NDEE setting forth monitoring

results obtained from discharge sampling at the POTW during each quarterly reporting period.

       65.     At all times relevant to this action, Defendant’s Facility introduced wastewater

from two outfalls at its Facility into the David City POTW.




                                                11
  8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 12 of 22 - Page ID # 12



       66.     At all times relevant to this action, the Facility’s wastewater contained

“pollutants,” as defined by Section 502(6) of the CWA, 33 U.S.C. § 1362(6), including, but not

limited to, BOD, TSS, Total Kjeldahl Nitrogen (“TKN”), variable pH, and oil and grease.

       67.     At all times relevant to this action, Defendant “discharged” pollutants into the

David City POTW within the meaning of 40 C.F.R. § 403.3(i).

       68.     At all times relevant to this action, Defendant was an “indirect discharger” within

the meaning of Neb. Admin. Code Tit. 119, Ch.1 § 053.

       69.     At all times relevant to this action, Defendant was an “Industrial User” of the

David City POTW within the meaning of 40 C.F.R. § 403.3(j) and Neb. Admin. Code Tit. 119,

Ch. 1 § 054.

       70.     At all times relevant to this action, Defendant was subject to the CWA, the

Nebraska Environmental Protection Act, the general and specific prohibitions in the National

Pretreatment Standards, and the general and specific State prohibitions in Neb. Admin. Code Tit.

119, Ch. 26 § 003. See 40 C.F.R. § 403.1.

       71.     On or about October 1, 2013, NDEE issued Defendant NPP permit number

NE0133108, which authorizes the discharge of pollutants from Defendant’s Facility to the David

City POTW, subject to the conditions and effluent standards set forth in the permit.

       72.      On or about January 1, 2018, NDEE modified Defendant’s NPP permit.

       73.     On or about January 1, 2020, NDEE modified Defendant’s NPP permit, which

remains in effect.

       74.     At all times relevant to this action, Defendant’s NPP permit contained discharge

limits and monitoring requirements for the Facility, including effluent limits for BOD, TSS, and

pH.



                                                12
   8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 13 of 22 - Page ID # 13



        75.       At all times relevant to this action, Defendant’s NPP permit prohibited the

introduction of pollutants into the POTW that will pass through the treatment works or otherwise

be incompatible with such works.

        76.       At all times relevant to this action, Defendant’s NPP permit prohibited the

introduction of pollutants into the POTW, which will interfere with the operation of the POTW,

including interference with its use or disposal of municipal sludge.

        77.       At all times relevant to this action, Defendant’s NPP permit required Defendant to

submit DMRs to NDEE setting forth monitoring results from discharge sampling at the Facility’s

two outfalls during each quarterly reporting period.

        78.       On October 31 through November 3, 2016, EPA performed a Compliance

Sampling Inspection at the David City POTW and Defendant’s Facility (the “2016 EPA

Inspection”). As part of the 2016 EPA Inspection, EPA reviewed documents, including copies

of David City’s and Defendant’s DMRs and other monitoring data collected for the time period

from January 2014 to December 2016; observed the David City POTW, Defendant’s Facility,

and sampling stations; and collected effluent samples.

        79.       On or about April 7, 2017, EPA issued requests for information from David City

and Defendant under Section 308 of the CWA, 33 U.S.C. § 1318, requiring the submittal of

information regarding, among other things, DMRs, monitoring data, communications between

David City and Defendant, and plans to address compliance with David City’s NPDES permit

and Defendant’s NPP permit.

        80.       On or about April 27, 2017, David City submitted its response to the information

request letter.




                                                  13
   8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 14 of 22 - Page ID # 14



        81.       On or about May 5, 2017, Defendant submitted its response to the information

request letter.

        82.       On or about April 5, 2018, EPA issued a second request for information from

David City under Section 308 of the CWA, 33 U.S.C. § 1318, requesting additional monitoring

data for the wastewater discharged from Defendant’s Facility to the David City POTW, collected

by either David City or Defendant.

        83.       On or about April 6, 2018, David City submitted its response to the second

information request letter.

        84.       EPA and NDEE have reviewed information from the 2016 EPA Inspection, David

City’s responses to the two information request letters that it received, Defendant’s response to

the information request letter that it received, information that David City and Defendant

submitted to NDEE pursuant to their respective permits, correspondence between NDEE and

David City regarding the City’s compliance with its NPDES permit, and correspondence

between NDEE and Defendant regarding Defendant’s compliance with its NPP permit

(collectively the “Compliance Records”).

        85.       EPA’s and NDEE’s review of the Compliance Records revealed that the David

City POTW violated its NPDES permit limits on numerous occasions between January 2014 and

the present, and that corresponding discharges from Defendant’s Facility to the POTW caused or

contributed to many of the City’s violations.

        86.       Upon information and belief, subject to a reasonable opportunity for further

investigation and discovery, on numerous occasions between January 2014 and the present,

Defendant discharged BOD into the David City POTW, which exited the POTW into waters of




                                                  14
   8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 15 of 22 - Page ID # 15



the United States in quantities or concentrations, which, caused or contributed to David City’s

violation of the effluent limitation for BOD in the City’s NPDES permit.

        87.    On numerous occasions between January 2014 and the present, Defendant

discharged BOD, TSS, TKN, variable pH, and/or oil and grease into the David City POTW,

which inhibited and/or disrupted the POTW, its treatment processes or operations, or its sludge

processes, use or disposal, and therefore, caused or contributed to David City’s recurring

violations of the effluent limitations for ammonia and TSS in the City’s NPDES permit.

        88.    EPA’s and NDEE’s review of the Compliance Records revealed that Defendant’s

Facility discharged wastewater into the David City POTW with oxygen demanding pollutants at

a flow rate and/or pollutant concentration that caused Interference with the David City POTW on

numerous occasions between January 2014 and the present.

        89.    Each such incident alleged in paragraphs 86 through 88 constitutes Pass Through

or Interference caused or contributed to by the Facility’s discharge of pollutants to the POTW.

See 40 C.F.R. § 403.3(k), (p); Neb. Admin. Code Tit. 119, Ch. 1 §§ 056, 082.

        90.    From October 1, 2013 to December 31, 2017, Defendant’s NPP permit

established a combined daily maximum discharge limit for BOD of 2,781 kg/day and a

combined daily maximum discharge limit for TSS of 609 kg/day from the two outfalls at the

Facility.

        91.    On or about January 1, 2018, NDEE modified Defendant’s NPP permit by

changing the units of the combined daily maximum discharge limits for BOD and TSS from

kg/day to lbs/day.

        92.    From January 1, 2018 until December 31, 2019, Defendant’s NPP permit

established a combined daily maximum discharge limit for BOD of 2,781 lbs/day and a



                                                15
   8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 16 of 22 - Page ID # 16



combined daily maximum discharge limit for TSS of 609 lbs/day from the two outfalls at the

Facility.

        93.    From January 1, 2020 to the present, Defendant’s NPP permit established a

maximum monthly average discharge limit for BOD of 2,804 lbs/day and a maximum monthly

discharge limit for TSS of 700 lbs/day from the combined single outfall at the Facility.

        94.    EPA’s and NDEE’s review of the Compliance Records revealed that the

discharge of wastewater from Defendant’s Facility to the David City POTW exceeded the daily

maximum discharge limit for BOD in Defendant’s NPP permit on numerous occasions between

January 2014 and the present.

        95.    EPA’s and NDEE’s review of the Compliance Records revealed that the

discharge of wastewater from Defendant’s Facility to the David City POTW exceeded the daily

maximum discharge limit for TSS in Defendant’s NPP permit on numerous occasions between

January 2014 and the present.

        96.    At all times relevant to this action, Defendant’s NPP permit established a lower

discharge limit for pH of 5.0 standard units for the Facility’s discharge at each outfall.

        97.    EPA’s and NDEE’s review of the Compliance Records revealed that Defendant’s

Facility introduced wastewater with a pH of less than 5.0 standard units into the David City

POTW on several occasions between January 2014 and the present.

        98.    At all times relevant to this action, 40 C.F.R. § 122.22; Neb. Admin. Code Tit.

119, Ch. 13 § 005; and Defendant’s NPP permit required Defendant to certify that all

information submitted to NDEE through its DMRs was “true, accurate, and complete.”




                                                 16
  8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 17 of 22 - Page ID # 17



       99.    EPA’s and NDEE’s review of the Compliance Records revealed that Defendant

submitted inaccurate and/or incomplete information to NDEE in its certified DMRs on numerous

occasions between January 2014 and the present.

       100.   At all times relevant to this action, Defendant’s NPP permit required Defendant to

submit DMRs to NDEE on a quarterly basis.

       101.   EPA’s and NDEE’s review of the Compliance Records revealed that Defendant

repeatedly failed to timely submit DMRs to NDEE between January 2014 and the present, only

submitting them after Defendant received a Notice of Violation from NDEE.

       102.   At all times relevant to this action, Defendant’s NPP permit required Defendant to

notify the David City POTW of slug loadings immediately.

       103.   EPA’s and NDEE’s review of the Compliance Records revealed that Defendant

failed to notify the David City POTW of slug loadings immediately on at least one occasion

between January 2014 and the present.

                               FIRST CLAIM FOR RELIEF
                         (Pass Through and Interference Violations)

       104.   The allegations of the foregoing paragraphs are incorporated herein by reference.

       105.   Upon information and belief, subject to a reasonable opportunity for further

investigation and discovery, on numerous occasions between January 2014 and the present,

Defendant violated 40 C.F.R. § 403.5(a)(1); Neb. Admin. Code Tit. 119, Ch. 26 § 003.01; its

NPP permit; Section 307(d) of the CWA, 33 U.S.C. § 1317(d); and Neb. Rev. Stat. § 81-

1508.02(1), by discharging pollutants to the David City POTW in quantities or concentrations

which, alone or in conjunction with a discharge or discharges from other sources, caused Pass

Through at the David City POTW.




                                               17
  8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 18 of 22 - Page ID # 18



       106.   On numerous occasions between January 2014 and the present, Defendant

violated 40 C.F.R. § 403.5(a)(1); Neb. Admin. Code Tit. 119, Ch. 26 § 003.01; its NPP permit;

Section 307(d) of the CWA, 33 U.S.C. § 1317(d); and Neb. Rev. Stat. § 81-1508.02(1), by

discharging pollutants to the David City POTW in quantities or concentrations which, alone or in

conjunction with a discharge or discharges from other sources, caused Interference at the David

City POTW.

       107.   On numerous occasions between January 2014 and the present, Defendant

violated 40 C.F.R. § 403.5(b)(4); Neb. Admin. Code Tit. 119, Ch. 26 § 003.02D; Section 307(d)

of the CWA, 33 U.S.C. § 1317(d); and Neb. Rev. Stat. § 81-1508.02(1), by discharging

wastewater with oxygen demanding pollutants at a flow rate and/or pollutant concentration that

caused Interference with the David City POTW.

       108.   Under 33 U.S.C. § 1319(b) and (d), Defendant is liable for injunctive relief and

civil penalties of up to $37,500 per day for each violation occurring between December 6, 2013

and November 2, 2015, and up to $55,800 per day for each violation occurring thereafter.

       109.   Under the Nebraska Environmental Protection Act, Defendant is liable for civil

penalties of $10,000 per day for each day of violation. Neb. Rev. Stat. § 81-1508.02(2).

       110.   Unless enjoined, Defendant’s violations will continue or recur.

                              SECOND CLAIM FOR RELIEF
                           (Pretreatment Effluent Limit Violations)

       111.   The allegations of the foregoing paragraphs are incorporated herein by reference.

       112.   On numerous occasions between January 2014 and the present, Defendant

violated its NPP permit; Section 307(d) of the CWA, 33 U.S.C. § 1317(d); Neb. Rev. Stat. § 81-

1508.02(1); and Neb. Rev. Stat. § 81-1506(2)(c), by discharging wastewater to the David City




                                               18
  8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 19 of 22 - Page ID # 19



POTW with BOD in excess of the applicable maximum limit for BOD in Defendant’s NPP

permit.

          113.    On numerous occasions between January 2014 and the present, Defendant

violated its NPP permit; Section 307(d) of the CWA, 33 U.S.C. § 1317(d); Neb. Rev. Stat. § 81-

1508.02(1); and Neb. Rev. Stat. § 81-1506(2)(c), by discharging wastewater to the David City

POTW with TSS in excess of the applicable maximum limit for TSS in Defendant’s NPP permit.

          114.    On several occasions between January 2014 and the present, Defendant violated

40 C.F.R. § 403.5(b)(2); Neb. Admin. Code Tit. 119, Ch. 26 § 003.02B; its NPP permit; Section

307(d) of the CWA, 33 U.S.C. § 1317(d); Neb. Rev. Stat. § 81-1508.02(1); and Neb. Rev. Stat.

§ 81-1506(2)(c), by discharging wastewater to the David City POTW with a pH of less than 5.0

standard units.

          115.    Under 33 U.S.C. § 1319(b) and (d), Defendant is liable for injunctive relief and

civil penalties of up to $37,500 per day for each violation occurring between December 6, 2013

and November 2, 2015, and up to $55,800 per day for each violation occurring thereafter.

          116.    Under the Nebraska Environmental Protection Act, Defendant is liable for civil

penalties of $10,000 per day for each day of violation. Neb. Rev. Stat. § 81-1508.02(2).

          117.    Unless enjoined, Defendant’s violations will continue or recur.

                                 THIRD CLAIM FOR RELIEF
                       (Pretreatment Monitoring and Reporting Violations)

          118.    The allegations in the foregoing paragraphs are incorporated herein by reference.

          119.    On numerous occasions between January 2014 and the present, Defendant

violated 40 C.F.R. § 122.22; its NPP permit; Section 307(d) of the CWA, 33 U.S.C. § 1317(d);

and Neb. Rev. Stat. § 81-1508.02(1), by submitting inaccurate and/or incomplete information to

NDEE in its certified DMRs.

                                                  19
  8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 20 of 22 - Page ID # 20



       120.    Between January 2014 and the present, Defendant repeatedly violated its NPP

permit; Section 307(d) of the CWA, 33 U.S.C. § 1317(d); and Neb. Rev. Stat. § 81-1508.02(1),

by failing to timely submit DMRs to NDEE.

       121.    On at least one occasion between January 2014 and the present, Defendant

violated 40 C.F.R. § 403.12(f); Neb. Admin. Code Tit. 119, Ch. 26 § 004.06B; its NPP permit;

Section 307(d) of the CWA, 33 U.S.C. § 1317(d); and Neb. Rev. Stat. § 81-1508.02(1), by

failing to notify the David City POTW of slug loadings immediately.

       122.    Under 33 U.S.C. § 1319(b) and (d), Defendant is liable for injunctive relief and

civil penalties of up to $37,500 per day for each violation occurring between December 6, 2013

and November 2, 2015, and up to $55,800 per day for each violation occurring thereafter.

       123.    Under the Nebraska Environmental Protection Act, Defendant is liable for civil

penalties of $10,000 per day for each day of violation. Neb. Rev. Stat. § 81-1508.02(2).

       124.    Unless enjoined, Defendant’s violations will continue or recur.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, the United States of America and the State of Nebraska,

respectfully request that the Court grant the following relief:

       1.      Under 33 U.S.C. § 1319(b), Neb. Rev. Stat. § 81-1508(2), and Neb. Rev. Stat.

§81-1506(2)(c), enjoin Defendant from operating its Facility in violation of the CWA, including,

but not limited to, Section 307 of the CWA, the National Pretreatment Standards at 40 C.F.R.

Part 403, and the Facility’s NPP permit;

       2.      Under 33 U.S.C. § 1319(b) and (d), assess civil penalties against Defendant of up

to $37,500 per day for each violation of the CWA occurring between December 6, 2013 and




                                                 20
  8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 21 of 22 - Page ID # 21



November 2, 2015, and up to $55,800 per day for each violation occurring after November 2,

2015;

        3.     Under Neb. Rev. Stat. § 81-1508.02(2), assess civil penalties against Defendant of

up to $10,000 per day for each day of violation;

        4.     Grant such other relief as the Court deems just and proper.

        Plaintiffs hereby request that trial of the above and foregoing action should be held in

Omaha, Nebraska, and that the case be calendared accordingly.

                                              Respectfully submitted,

                                              JEFFREY B. CLARK
                                              Assistant Attorney General
                                              Environment & Natural Resources Division
                                              United States Department of Justice



                                              /s Eric D. Albert
                                              ERIC D. ALBERT
                                              Trial Attorney
                                              Environmental Enforcement Section
                                              Environment & Natural Resources Division
                                              United States Department of Justice
                                              P.O. Box 7611
                                              Washington, DC 20044-7611
                                              Telephone: (202) 514-2800
                                              eric.albert@usdoj.gov


                                              DOUGLAS J. PETERSON, #18146
                                              Attorney General of Nebraska

                                              s/ Justin D. Lavene
                                              JUSTIN D. LAVENE, #22178
                                              MAEGAN L. WOITA, #26287
                                              Assistant Attorneys General
                                              OFFICE OF THE ATTORNEY GENERAL
                                              2115 State Capitol
                                              Lincoln, Nebraska 68509
                                              Telephone: (402) 471-2064

                                                 21
  8:20-cv-00269-BCB-SMB Doc # 1 Filed: 07/07/20 Page 22 of 22 - Page ID # 22



                                          Fax: (402) 471-1929
                                          justin.lavene@nebraska.gov
                                          maegan.woita@nebraska.gov

                                          Attorneys for Plaintiff
                                          State of Nebraska


OF COUNSEL:
SHANE MCCOIN
Office of Regional Counsel
United States Environmental Protection Agency, Region 7
11201 Renner Blvd.
Lenexa, Kansas 66219
Telephone: 913-551-7955
Email: mccoin.shane@epa.gov

JAMES VINCH
Attorney
Water Enforcement Division
Office of Water Enforcement, Office of Enforcement and Compliance Assurance
United States Environmental Protection Agency
1200 Pennsylvania Avenue, N.W. (2243A)
Washington, D.C. 20460
Telephone: 202-564-1256
Email: Vinch.James@epa.gov




                                            22
